NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 15-2423
                                      _____________

                            ROBINSON W. BORDAMONTE,
                                             Petitioner

                                             v.

           ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                          Respondent
                            _______________

                        On Petition for Review of an Order of the
                          United States Department of Justice
                             Board of Immigration Appeals
                                 (BIA 1:A035-979-158)
                       Immigration Judge: Hon. Alberto J. Riefkohl
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   January 19, 2016

      Before: JORDAN, HARDIMAN, and GREENAWAY, JR., Circuit Judges.

                                 (Filed: January 20, 2016)
                                     _______________

                                       OPINION
                                    _______________




       
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
                                             1
JORDAN, Circuit Judge.

       Robinson Bordamonte, a native of the Philippines who claims United States

citizenship, petitions for review of a Board of Immigration Appeals (“BIA”) decision

dismissing his appeal from a removal order. In that order, the Immigration Judge (“IJ”)

denied his motion to terminate removal proceedings and ordered his removal under 8

U.S.C. § 1227(a)(2)(A)(iii) as an alien convicted of an aggravated felony. Bordamonte

argues that, although he never went through naturalization himself, he received derivative

citizenship automatically while a minor when his mother naturalized in 1978, and that he

is therefore not an alien at all, let alone a removable alien. As support, he relies on a

statute formerly codified at 8 U.S.C. § 1432(a), which was repealed by Congress in 2000

and which provided that an alien child automatically acquired citizenship upon the

naturalization of his custodial parent, if “there ha[d] been a legal separation of the

parents.” At the time of his mother’s naturalization, Bordamonte was in her sole custody

and she had been physically separated from her husband (Bordamonte’s father) for nearly

six years. But that physical separation had not been formally acknowledged or enforced

by any government action, as was necessary to be considered a “legal separation” under

§ 1432(a). Accordingly, Bordamonte did not acquire derivative citizenship at the time of

his mother’s naturalization, and we will deny his petition for review.

I.     BACKGROUND

       The salient facts of this case are not in dispute. Bordamonte was born in the

Philippines in 1965 to parents who had married earlier that same year. In 1972,

Bordamonte’s mother left the Philippines and was admitted to the United States as a

                                              2
lawful permanent resident. Bordamonte remained with his father in the Philippines. He

joined his mother in the United States four year later, when, at the age of ten, he too was

admitted as a lawful permanent resident. After Bordamonte’s entry, his mother had sole

custody, and, in 1978, she became a naturalized United States citizen. By that time,

Bordamonte was twelve years old and had lived in the United States with his mother for

over two years as a lawful permanent resident. At the time of his mother’s naturalization,

Bordamonte lived with her in New Jersey and his parents had lived separately for a

period of nearly six years. Bordamonte’s father came to the United States in 1979 as a

lawful permanent resident after he and his wife “were able to work out [their] problems”

and reconcile. (A.R. at 261.) He became a naturalized citizen in 1986.

       Bordamonte has continued to live in the United States as a lawful permanent

resident, having never pursued naturalization. It is undisputed that he married a United

States citizen and has two children who are also citizens. In 2011, he was convicted in

the United States District Court for the District of New Jersey of conspiring to transport

stolen securities in interstate commerce, in violation of 18 U.S.C. § 371 and contrary to

18 U.S.C. § 2314, and conspiring to receive falsely made securities in interstate

commerce, in violation of 18 U.S.C. § 2315 and 18 U.S.C. § 371. He was sentenced to

thirty-three months’ imprisonment. Two years later, Bordamonte was also convicted in

New Jersey state court for conspiracy and theft by deception, in violation of N.J. Stat.

Ann. § 2C:5-2 and § 2C:20-4, and was sentenced to four years’ imprisonment.

       After those convictions, removal proceedings began. The Department of

Homeland Security served Bordamonte with a notice to appear charging him as

                                             3
removable from the United States under 8 U.S.C. § 1227(a)(2)(A)(iii) for having been

convicted of an aggravated felony. Bordamonte filed a motion to terminate removal

proceedings, asserting that he was not removable but was, instead, a citizen through the

naturalization of his mother.

       The IJ denied Bordamonte’s motion and concluded that Bordamonte was

removable based upon his convictions. The IJ’s denial of the motion to terminate

removal proceedings hinged on the absence of any “document issued by a court altering

the marital relationship” of Bordamonte’s parents. (A.R. at 162.) The BIA sustained

Bordamonte’s appeal, holding that the IJ erred by insisting upon a document issued

specifically by a court rather than any “formal action by a competent government

authority altering the marital relationship … .” (A.R. at 91.) On remand, a different IJ

again denied Bordamonte’s motion to terminate, this time on the basis that no evidence,

issued by any government authority (court or otherwise), existed to establish his parents’

legal separation within the meaning of 8 U.S.C. § 1432(a), as required for Bordamonte to

have received derivative citizenship from his mother’s naturalization. The BIA dismissed

Bordamonte’s appeal, and this timely petition for review followed. In his petition,

Bordamonte does not contest that his convictions render him removable from the United

States if he is not actually a citizen. 1 His petition rests entirely on his claim of derivative

citizenship.


       1
        Indeed, since the first IJ concluded that Bordamonte was convicted of an
aggravated felony, he has not challenged that conclusion. Accordingly, even had
Bordamonte tried to contest that status here, we would have been without jurisdiction to
address the issue. See Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95 (3d Cir. 2003)
                                               4
II.    DISCUSSION 2

       Typically, “[i]n reviewing the merits of Petitioner’s claims, this Court reviews the

agency’s conclusions of law de novo, ‘subject to established principles of deference.’”

Mendez-Reyes v. Att’y Gen., 428 F.3d 187, 191 (3d Cir. 2005) (quoting Wang v. Ashcroft,

368 F.3d 347, 349 (3d Cir. 2004)). These “principles of deference” include the deference

owed to administrative agencies pursuant to Chevron, U.S.A., Inc. v. Natural Resources

Defense Council, Inc., 467 U.S. 837, 844 (1984). But “because there are dual sources of

jurisdiction applicable here, a split exists among courts of appeals on whether the BIA’s

interpretation of section 1432(a) is subject to the deferential review specified in

Chevron.” Brandao v. Att’y Gen., 654 F.3d 427, 428 (3d Cir. 2011). We have not


(holding that the Court lacks jurisdiction to review issues not raised before the BIA
because 8 U.S.C. § 1252(d)(1) provides for judicial review of final orders of removal
“only if … the alien has exhausted all administrative remedies”).
       2
         The BIA had jurisdiction under 8 C.F.R. § 1003.1(b)(3). We exercise
jurisdiction pursuant to 8 U.S.C. § 1252(a)(1). Although the jurisdictional statute strips
us of jurisdiction to review a final order of removal against an alien who is removable by
virtue of an aggravated felony, 8 U.S.C. § 1252(a)(2)(C), it also requires that we decide
an alien’s claim of citizenship unless the claim presents disputed factual issues, 8 U.S.C.
§ 1252(b)(5)(A), and grants jurisdiction to review constitutional claims and questions of
law, 8 U.S.C. § 1252(a)(2)(D). Reading these provisions together, “we have jurisdiction
to consider any constitutional or legal claims that may be presented in this petition for
review.” Morgan v. Att’y Gen., 432 F.3d 226, 229 (3d Cir. 2005). Because “[t]he issue
of derivative citizenship is a purely legal issue of statutory interpretation,” id., we have
jurisdiction to decide the merits of Bordamonte’s claim of derivative citizenship. See
Jordon v. Att’y Gen., 424 F.3d 320, 328 (3d Cir. 2005) (“[W]e may thus examine claims
of constitutional or legal error, including [the alien’s] derivative citizenship claim.”); see
also Brandao v. Att’y Gen., 654 F.3d 427, 428 (3d Cir. 2011) (“While we generally do
not have jurisdiction to review an aggravated felon’s removal order, we do have
jurisdiction to determine our jurisdiction, particularly in cases such as this where the
petitioner claims to be a national of the United States, and no material issues of fact are
presented.” (internal citation omitted)).
                                              5
addressed the issue in the past, and we need not address it here, as deference to the BIA

would not alter our conclusion in this case. Id.

       “There are two sources of citizenship, and two only: birth and naturalization.”

Miller v. Albright, 523 U.S. 420, 423 (1998) (internal quotation marks omitted). As

Bordamonte concedes, he was not born in the United States, so naturalization is his only

possible basis for claiming citizenship. An alien can only become a naturalized citizen

“in strict compliance with the terms of an authorizing statute,” INS v. Pangilinan, 486
U.S. 875, 884 (1988), and “[a]ll doubts should be resolved in favor of the United States

and against the claimant,” Bagot v. Ashcroft, 398 F.3d 252, 257 (3d Cir. 2005) (internal

quotation marks omitted). Bordamonte bears the burden to prove his citizenship. Id. at

256-57.

       For his claim of citizenship, Bordamonte relies solely upon former 8 U.S.C.

§ 1432(a). That section “distinguishes between the children of still-married parents, who

automatically acquire citizenship only if both parents are naturalized, and the children of

legally separated, widowed, and unmarried parents, who automatically acquire

citizenship if the custodial parent is naturalized.” Brissett v. Ashcroft, 363 F.3d 130, 134

(2d Cir. 2004). In relevant part, § 1432(a) provides that a “child born outside of the

United States of alien parents ... becomes a citizen of the United States upon ... [t]he

naturalization of the parent having legal custody of the child when there has been a legal

separation of the parents ... .” 8 U.S.C. § 1432(a). 3 That distinction – conferring


       3
         The statute also required that the child be under eighteen years of age and
residing in the United States as a lawful permanent resident at the time of the custodial
                                              6
derivative citizenship when a custodial parent has been naturalized, but only if the couple

has been legally separated – was intended to “protect[] the rights of alien parents by

limiting circumstances in which it (derivative citizenship) can occur.”4 Catwell v. Att’y

Gen., 623 F.3d 199, 211 (3d Cir. 2010). An alien who acquires derivative citizenship

under that provision does so by operation of law. In re Fuentes-Martinez, 21 I. & N.

Dec. 893, 896 (B.I.A. 1997) (“No application is filed, no hearing is conducted, and no

certificate is issued when such citizenship is acquired.”).

       Although § 1432(a) was repealed in 2000,5 it continues to control claims of

derivative citizenship in cases such as this one, where “all relevant events respecting [the

alien’s] claimed derivative citizenship occurred prior to” its repeal. Jordon v. Att’y Gen.,

424 F.3d 320, 328 (3d Cir. 2005). “The relevant times are the date of the child’s birth,

the time of the child’s entry into the United States, and the date of the parent’s

parent’s naturalization, 8 U.S.C. § 1432(a)(4)-(5), neither of which conditions are in
dispute here. Although former 8 U.S.C. § 1432(a)(1) also provided for derivative
citizenship upon “[t]he naturalization of both parents,” that provision does not apply to
Bordamonte because his father’s 1986 naturalization occurred when he was no longer
under eighteen years of age. Bordamonte makes no argument that his father’s
naturalization resulted in his derivative citizenship.
       4
         “[Legislative] history indicates that Congress wanted to ensure that only those
alien children whose ‘real interests’ were located in America with their custodial parent,
and not abroad, should be automatically naturalized. We also think Congress could have
rationally concluded that requiring the naturalization of both parents of the alien child,
when the parents remain married, was necessary to promote marital and family harmony
and to prevent the child from being separated from an alien parent who has a legal right
to custody.” Nehme v. INS., 252 F.3d 415, 425 (5th Cir. 2001).
       5
         On October 30, 2000, Congress repealed § 1432 by enacting the Child
Citizenship Act of 2000, Pub. L. No. 106-395, 114 Stat. 1631 (2000), effective February
27, 2001, which, inter alia, eliminates the “legal separation” condition for derivative
citizenship after naturalization of a custodial parent.
                                              7
naturalization.” Morgan v. Att’y Gen., 432 F.3d 226, 230 (3d Cir. 2005). Bordamonte

does not dispute the applicability of § 1432(a) to his claim of derivative citizenship.

       Rather, the sole issue in dispute is whether Bordamonte’s parents were legally

separated at the time of his mother’s naturalization in 1978, as is required for his claim of

citizenship to be legitimate. Bordamonte contends that his parents were legally separated

because New Jersey law provides – and so provided in 1978 – that a period of at least

eighteen consecutive months of separate habitation establishes sufficient grounds for

divorce and a “presumption that there is no reasonable prospect of reconciliation.” N.J.

Stat. Ann. § 2A:34-2(d). At the time of his mother’s naturalization, Bordamonte’s

parents had lived apart for six years. To Bordamonte, the fact that such a period of

separation provides grounds for divorce also qualifies it as a “legally recognized

separation in New Jersey.” (Opening Br. at 18.)

       We rejected substantially the same argument in Morgan v. Attorney General, 432
F.3d 226 (3d Cir. 2005). There, the petitioner’s parents had been living separately for at

least four years at the time of her mother’s naturalization, and the petitioner claimed that

her parents were thus legally separated by virtue of Pennsylvania’s “no fault” divorce

statute, which permitted a divorce when the couple had lived apart for at least two years.

Id. at 233. In rejecting the claim of derivative citizenship, we surveyed our sister circuits

and concluded that “every court of appeals that has considered the question has

concluded that a ‘legal separation’ requires some formal action.” Id. at 232.

Accordingly, we held “that a legal separation for purposes of § 1432(a) occurs only upon

a formal governmental action, such as a decree issued by a court of competent

                                              8
jurisdiction that, under the laws of a state or nation having jurisdiction over the marriage,

alters the marital relationship of the parties.” Id. at 234. We reasoned that “including an

informal separation within the provision’s terms would effectively eviscerate the force of

the term ‘legal’ from the statute.” Id. (internal quotation marks omitted). Consistent with

that holding, we rejected the claimant’s argument regarding her parent’s legal separation

because it “overlook[ed] the requirement that separation in Pennsylvania is recognized

only by a divorce secured through a judicial order.” Id. “Without the entry of the decree

there ha[d] been no change in the legal existence of the marriage … .” Id.

       The same holds true here. Bordamonte does not dispute that no formal

government action recognized or gave legal effect to his parents’ lengthy separation. To

the contrary, he repeatedly emphasizes in his brief that his parents had a “private

agreement” to separate. (Opening Br. at 5, 20-21.) But that private agreement has no

legal effect under New Jersey law. As in Morgan, we “defer to the jurisdiction[] with

authority over the marriage to determine the meaning of legal separation for purposes of

§ 1432(a)(3).” Morgan, 432 F.3d at 233. Under New Jersey law, which both sides agree

had authority over the marriage at issue here, a private agreement to separate requires

judicial imprimatur before it will have legal effect. Cf. Konzelman v. Konzelman, 729
A.2d 7, 15 (N.J. 1999) (stating that courts may only give effect to “consensual

agreements … provided their provisions fully reflect the mutual wishes of the parties and

their enforcement is fair and just”). As Bordamonte points out, his parents’ separation

made them “eligible for divorce” (Reply Br. at 4), but that eligibility had not been given

legal effect by any formal governmental action, as required by Morgan.

                                              9
       Bordamonte hangs much of his argument to the contrary on Morgan’s recognition

that “[c]onceivably, some jurisdictions might consider parties ‘legally separated’ if they

lived apart for a period of time without seeking any governmental imprimatur.” Morgan,
432 F.3d at 234 n.4 (noting also that “[w]e know of no jurisdiction that has adopted such

a policy”). But what he fails to recognize is that New Jersey is not such a jurisdiction.

The fact that Bordamonte’s parents had privately agreed to separate, and may have had

legal cause for divorce by virtue of that separation, did not, in itself, effect a legal change

in their marital status under New Jersey law. In listing the possible grounds for divorce,

New Jersey law notes that divorce “may be adjudged” for any of the listed reasons,

including separation. N.J. Stat. Ann. § 2A:34-2. The statute “does not create a vested

right to a divorce … .” Dunston v. Dunston, 305 A.2d 813, 814 (N.J. Super. Ct. Ch. Div.

1973). “Mere physical separation of the parties … will not be deemed to terminate a

marriage.” Portner v. Portner, 460 A.2d 115, 120 (N.J. 1983); see also Brandenburg v.

Brandenburg, 416 A.2d 327, 332 (N.J. 1980) (“[M]ere physical separation alone is an

insufficient indication that a marriage is effectively at an end.”). Absent government

recognition, the legal significance of his parents’ six-year separation was entirely

inchoate. Because New Jersey law did not recognize Bordamonte’s parents as “legally

separated,” as we construed that phrase in Morgan, his claim of derivative citizenship

must fail.

       While § 1432(a) may be subject to criticism – which is perhaps why Congress has

since repealed it and eliminated the “legal separation” requirement, see supra note 5 –

we have jurisdiction only to review any constitutional or legal questions associated with

                                              10
Bordamonte’s removal. 8 U.S.C. § 1252(a)(2)(D). “Once it has been determined that a

person does not qualify for citizenship, ... [a] court has no discretion to ignore the defect

and grant citizenship.” Pangilinan, 486 U.S. at 884 (internal quotation marks omitted).

Given our holding in Morgan, and the necessity of formal governmental action to

recognize and establish a “legal separation” for the purposes of 8 U.S.C. § 1432(a), we

cannot conclude that Bordamonte’s parents were legally separated at the time of his

mother’s naturalization in 1978. Accordingly, he did not then receive derivative

citizenship, and his motion to terminate removal proceedings was properly denied.

III.   CONCLUSION

       For the foregoing reasons, we will deny the petition for review.




                                              11